Case 6:18-cv-01222-RRS-PJH Document 144 Filed 07/23/20 Page 1 of 4 PageID #: 920




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                           LAFAYETTE DIVISION

 IN RE MARQUETTE                          CASE NO. 6:18-CV-01222 LEAD
 TRANSPORTATION COMPANY                   18-CV-01238 MEMBER
 GULF INLAND LLC                          18-CV-01250 MEMBER

                                          JUDGE SUMMERHAYS

                                          MAGISTRATE JUDGE HANNA

                           MEMORANDUM ORDER

       Before the Court is the Motion for Protective Order filed by Marquette

 Transportation Company Gulf-Inland, LLC (Rec. Doc. 137). LAD Services of

 Louisiana, LLC (for maintenance and cure) and John Williams opposed the Motion.

 (Rec. Doc. 139; 141). Marquette replied. (Rec. Doc. 143).

       These consolidated matters involve multiple limitation actions and a claim by

 John Williams. Three vessels, M/V Randy Eckstein (owned and operated by

 Marquette), M/V Josset (owned and operated by C&J Marine Services, Inc.), and

 M/V Miss Elizabeth (owned and operated by 4-K Marine, LLC and Central Boat

 Rentals, Inc.), were attempting to perform a top around of a tug and its tow in the

 Lower Atchafalaya River when the tug and its tow allided with a drydock owned by

 LAD, allegedly injuring Williams, an LAD employee who fell from his bunk on the

 LAD drydock. (Rec. Doc. 1).
Case 6:18-cv-01222-RRS-PJH Document 144 Filed 07/23/20 Page 2 of 4 PageID #: 921




       In attempting to establish the value of the limitation fund, LAD propounded

 discovery to Marquette seeking, inter alia, information pertaining to the ownership

 and values of the six barges the M/V Randy Eckstein was towing at the time of

 accident. The Court granted LAD’s motion to compel Marquette to respond to the

 said discovery insofar as it sought information pertaining to the ownership and value

 of the barges being towed by the Marquette vessel at the time of the allision. The

 Court held that LAD may seek information pertaining to Marquette’s relationship

 with the barges’ owners, as well as Marquette’s operation and control over the

 barges, through written discovery or deposition testimony. (Rec. Doc. 130).

       Subsequently, LAD noticed Marquette’s corporate deposition pursuant to

 F.R.C.P. Rule 30(b)(6), identifying eighteen areas of inquiry. (Rec. Doc. 137-2).

 Marquette filed the instant motion for protective order, arguing that LAD’s

 deposition notice seeks information beyond the scope of the Court’s Order.

 Nevertheless, Marquette contends in its motion that it is prepared to testify as to

 information sought in Inquiries 1 through 15. Thus, the Court considers Marquette’s

 request for protective order only with regard to Inquiries 16, 17, and 18.

       Inquiry 16 seeks the identity and address of Marquette’s insurance

 representative, his or her employer, and Marquette’s insurance broker for the six-

 month period before the allision. Marquette, which relies heavily on the fact that the

 Marquette Gulf-Inland entity is the pertinent entity for this case, argues this inquiry
Case 6:18-cv-01222-RRS-PJH Document 144 Filed 07/23/20 Page 3 of 4 PageID #: 922




 seeks information pertaining to non-Marquette Gulf-Inland entities. LAD argues,

 convincingly, that it is entitled to discover information pertaining to other Marquette

 entities, such as the identity of the broker who presumably sold the policies to all

 such entities, identified on the insurance policy produced by Marquette. The Court

 agrees that this information is within the scope of its order allowing discovery of

 information pertaining to Marquette’s relationship with the barge owners (one of

 which was a Marquette entity) and Marquette’s operation and control over the barges

 (which were identified on Marquette’s policy).

       Inquiry No. 17 seeks information pertaining to Marquette’s ownership,

 operation, use, or lease of a barge fleeting service. Marquette objects to this inquiry

 on the same grounds (i.e. it seeks information for non-Marquette Gulf-Inland

 entities). LAD argues the purpose of this request is to determine the extent to which

 a Marquette entity controls the docking and undocking of the barges and provides

 docking space. The Court agrees that this is directly related to Marquette’s operation

 and control over the barges, which LAD is entitled to discover.

       Inquiry 18 seeks information pertaining to an alleged allision which occurred

 four days prior to the incident at issue and which allegedly involved the same pilot

 and barges. Marquette contends this Inquiry goes beyond this Court’s order

 compelling Marquette to respond to LAD’s discovery. Marquette incorrectly

 assumes that this Court’s prior Order constituted a limitation on the scope of
Case 6:18-cv-01222-RRS-PJH Document 144 Filed 07/23/20 Page 4 of 4 PageID #: 923




 discovery. As LAD points out, discovery is still ongoing,1 and nothing prohibits it

 from discovering relevant information. The fact of a prior alleged incident involving

 the same vessel and pilot is relevant to the issues of limitation and liability, and

 information regarding that incident is discoverable.

        Accordingly,

        IT IS ORDERED that Marquette’s Motion for Protective Order (Rec. Doc.

 137) is DENIED.

        Signed at Lafayette, Louisiana on this 23rd day of July, 2020.


                                           ____________________________________
                                           PATRICK J. HANNA
                                           UNITED STATES MAGISTRATE JUDGE




 1
        The Court understands the parties will be filing an amended Case Management Order to
 account for discovery delays necessitated by the COVID-19 pandemic. See Rec. Doc. 133.
